PER CURIAM.
We affirm appellant’s convictions for violation of probation, as there was sufficient evidence of his constructive possession of a gun and cocaine to satisfy the conscience of the court. The cases upon which appellant relies to challenge the sufficiency of the evidence are distinguishable.
We remand to the trial court, however, to correct the written order of revocation of probation to comport with the trial court’s oral pronouncement. Specifically, the court found appellant guilty of violating only condition five, so the references to violations of conditions three and four must be deleted. *1011Hamilton v. State, 578 So.2d 526 (Fla. 4th DCA 1991).
POLEN and SHAHOOD, JJ., and KOENIG, JULIE, Associate Judge, concur.